OPINION — AG — ** DAIRY PRODUCTS — PRICE SCHEDULES ** EACH PROCESSOR, WHOLESALER OR DISTRIBUTOR OF DAIRY PRODUCTS IS REQUIRED TO NAME THE COUNTIES IN WHICH THEY SELL OR OFFER DAIRY PRODUCTS FOR SALE. IT IS 'NOT' PERMISSIBLE FOR A PROCESSOR, WHOLESALER OR DISTRIBUTOR OF DAIRY PRODUCTS TO FILE A PRICE SCHEDULE STATING THAT IT COVERS " ALL COUNTIES " UNLESS THE PROCESSOR, WHOLESALER OR DISTRIBUTOR IS ACTUALLY DOING BUSINESS IN ALL OF THE 77 COUNTIES. (MILK, SALE, PRICE, DEPARTMENT OF AGRICULTURE) CITE: 2 O.S. 419.2 [2-419.2](A) (MICHAEL CAUTHRON)